(1980). Due process requires, in part, that these revocations include a
                    written statement of the evidence and reasoning upon which the district
                    court relied.    See Gagnon v. Scarpelli, 411 U.S. 778, 786 (1973).
                    Transcribed oral findings ordinarily satisfy this requirement, so long as
                    the oral findings make the basis of the revocation and the evidence relied
                    upon sufficiently clear. United States v. Sesma-Hernandez, 253 F.3d 403,
                    405-06 (9th Cir. 2001). "[S]pecific findings with reference to the evidence
                    supporting charges are not constitutionally required where a defendant
                    raises no objection to the sufficiency or accuracy of the evidence, and the
                    district court finds that the government sufficiently proved the charged
                    conduct." Id. at 409.
                                Here, appellant raised no objection to the sufficiency or
                    accuracy of the evidence at the revocation hearing; he merely disputed the
                    outcome. Appellant expressly conceded all of the facts relevant to our
                    inquiry and only argued that these stipulated facts did not constitute
                    substantive violations of his probation. Contrary to appellant's
                    contention, the record clearly establishes that appellant violated multiple
                    conditions of his probation. Under the circumstances of this case, we
                    conclude that appellant has not demonstrated that the district court




SUPREME COURT
        OF
     NEVADA

                                                         2
(0) 1947A    cat.
                         abused its discretion by revoking his probation and entering an amended
                         judgment of conviction. Accordingly, we
                                     ORDER the judgment of the district court AFFIRMED.




                                                                                        J.




                                                            Cherry




                         cc:   Eighth Judicial District Court Dept. 15
                               Reza Athari & Associates PLLC
                               Attorney General/Carson City
                               Clark County District Attorney
                               Eighth District Court Clerk




 SUPREME COURT
           OF
        NEVADA

                                                              3
(tip   1947A       47.
                4e1/4.